United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lynchburg, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stephen D. Scavuzzo, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-2491
Issued: July 22, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 18, 2008 appellant, through her representative, filed a timely appeal from
the June 24, 2008 merit decision of an Office of Workers’ Compensation Programs’ hearing
representative, which denied compensation for a period of wage loss. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s cervical spondylosis at C5-6 and C6-7 is causally related
to her January 6, 2006 employment injury. On appeal, she addressed three medical reports
which she contended stand unrebutted.
FACTUAL HISTORY
On January 6, 2006 appellant, then a 59-year-old manual clerk, sustained a traumatic
injury in the performance of duty while “sticking” flats. The Office accepted her claim for
sprain/strain shoulder/arm unspecified right and for cervicalgia.
Appellant received
compensation for temporary total disability and submitted claims for wage loss.

On March 1, 2006 Dr. Raymond V. Harron, appellant’s neurosurgeon, reported that she
initially presented for evaluation of neck pain, bilateral shoulder pain and bilateral arm pain.
Appellant’s symptoms were mostly on the right but now presented more on the left. She states,
“[T]his has been going on since January 2005 [sic]. [Appellant] reports no accidents or injuries
that could have caused the problem.” On December 8, 2006 Dr. Harron completed a form report
diagnosing a disabling cervical stenosis causing neck and arm pain. With an affirmative mark,
he indicated that this was caused or aggravated by the January 6, 2006 incident at work.
On January 4, 2007 the Office asked appellant for a medical report explaining her
disability for work, a report providing her current diagnosis and explaining how the diagnosis
was related to the January 6, 2006 work injury. In order to receive disability compensation for
any period after December 8, 2006, it requested an explanation from her physician as to why she
was disabled from work.
On January 30, 2007 the Office again asked appellant to submit an explanation from her
physician of why she was disabled for work. Any disability from work due to a condition other
than the accepted right shoulder sprain or cervicalgia required an explanation by her physician.
On February 23, 2007 Dr. Harron responded:
“[Appellant] suffers from neck and bilateral arm pain secondary to cervical
spondylosis at C5-6 and C6-7. This became a disabling factor on January 6,
2006, from what I believe was her stacking flats at work. It is my opinion that her
preexisting diagnosis of cervical spondylosis was aggravated by her work injury.
She is to remain out of work until surgery.”
In a decision dated April 18, 2007, the Office denied appellant’s claim for wage-loss
compensation from December 8, 2006 to March 31, 2007 on the grounds that the medical
evidence was insufficient to support disability for work due to the accepted injury.
Appellant requested an oral hearing before an Office hearing representative, which was
held telephonically on March 12, 2008. After the hearing, the Office received a September 7,
2007 note from Dr. Harron, who wanted to correct an error in an earlier report: “The correct date
[of her injury] was January 2006.” In a December 18, 2007 report, Dr. Harron stated, “[T]here
was no direct accident or injury, but rather accumulated micro-trauma associated with her job
that aggravated her injury. I collected her history on her initial March 1, 2006 visit that she
reported no accidents or injuries.”
In a decision dated June 24, 2008, the Office hearing representative affirmed the denial of
compensation beginning December 8, 2006. The hearing representative found that the medical
evidence demonstrated that the claimed disability was not due to injury of January 6, 2006.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.1
1

5 U.S.C. § 8102(a).

2

Disability means the incapacity, because of an employment injury, to earn the wages the
employee was receiving at the time of injury. It may be partial or total.2
A claimant seeking benefits under the Act has the burden of proof to establish the
essential elements of her claim by the weight of the evidence,3 including that she sustained an
injury in the performance of duty and that any specific condition or disability for work for which
she claims compensation is causally related to that employment injury.4
The evidence generally required to establish causal relationship is rationalized medical
opinion evidence. The claimant must submit a rationalized medical opinion that supports a
causal connection between her current condition and the employment injury. The medical
opinion must be based on a complete factual and medical background with an accurate history of
the claimant’s employment injury and must explain from a medical perspective how the current
condition is related to the injury.5
ANALYSIS
The Office accepted appellant’s traumatic injury claim for sprain/strain shoulder/arm
unspecified right and for cervicalgia. It paid compensation for wage loss on this basis until
December 8, 2006, when Dr. Harron, the neurosurgeon, diagnosed a disabling cervical spondylosis
at C5-6 and C6-7. As this was not an accepted work-related medical condition, appellant’s
entitlement to continuing compensation for wage loss turns on the sufficiency of Dr. Harron’s
medical opinion that appellant’s January 6, 2006 work activities aggravated her preexisting
cervical spondylosis.
On December 8, 2006 Dr. Harron indicated with an affirmative mark that appellant’s
cervical stenosis at C5-6 and C6-7 was caused or aggravated by the January 6, 2006 incident at
work. The Board has held that, when a physician’s opinion on causal relationship consists only of
checking “yes” to a form question, that opinion has little probative value and is insufficient to
establish causal relationship.6 To discharge her burden of proof, appellant must submit an opinion
from a physician who supports his conclusion with sound medical reasoning. Dr. Harron offered
no medical reasoning in his December 8, 2006 report.
On February 23, 2007 Dr. Harron provided an opinion that appellant’s preexisting
cervical spondylosis at C5-6 and C6-7 was aggravated by stacking flats at work on
January 6, 2006. But this statement, alone offers little information beyond that found in his
December 8, 2006 form report. Dr. Harron did not address the medical reasons for attributing

2

20 C.F.R. § 10.5(f) (1999).

3

Nathaniel Milton, 37 ECAB 712 (1986); Joseph M. Whelan, 20 ECAB 55 (1968) and cases cited therein.

4

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

John A. Ceresoli, Sr., 40 ECAB 305 (1988).

6

E.g., Lillian M. Jones, 34 ECAB 379 (1982).

3

appellant’s cervical spondylosis, at least in part, to specific physical activities on
January 6, 2006.
The Board finds that Dr. Harron’s stated conclusion is of diminished probative or
evidentiary value because he failed to support his opinion with sound medical reasoning.
Medical rationale is critical to appellant’s claim. Dr. Harron did not explain the nature of
cervical spondylosis and why, to a reasonable degree of medical certainty, the specific physical
activities appellant performed on January 6, 2006 materially affected her underlying condition.
He did not refer to any clinical findings or diagnostic studies or other evidence to support an
aggravation of her cervical condition. Dr. Harron must also reconcile his statement that stacking
flats on January 6, 2006 aggravated appellant’s cervical spondylosis with his December 18, 2007
statement that there was no direct accident or injury, but rather an accumulation of micro-trauma
associated with her job that aggravated her injury.7 His medical reports of record are not
sufficient to discharge her burden of proof to establish her entitlement to continuing
compensation for wage loss beginning December 8, 2006.
With no rationalized medical opinion to support a causal connection between her cervical
spondylosis and the work activities she performed on January 6, 2006, the Board finds that
appellant has not met her burden of proof. The Board will therefore affirm the Office hearing
representative’s June 24, 2008 decision.
CONCLUSION
The Board finds that the medical opinion evidence is insufficient to establish that
appellant’s cervical spondylosis at C5-6 and C6-7 is causally related to her January 6, 2006
employment injury.

7

The hearing representative advised appellant that, if she wished to make the claim that her repetitive duties over
time caused an injury, she could file such a claim.

4

ORDER
IT IS HEREBY ORDERED THAT the June 24, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 22, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

